Blackmar, J.:
Most of the issues in the case were disposed of by the prior judgment which was modified and, as modified, affirmed by this court. A new trial of the issues was not granted; but the case was remitted to the Special Term for a limited purpose beyond which that court had no power to go. Whether the claim of the plaintiff for money damages rests in a breach of the express covenant for quiet enjoyment, or in an action *61on the case for damages for the wrongful acts of the landlord, it has been adjudicated that if the plaintiff establishes by-evidence that the manner in which the repairs were made injured the demised premises to the damage of plaintiff, he is entitled to a judgment therefor. Many of the questions argued in the briefs are no longer open. Whether, after the determination that plaintiff is not entitled to equitable relief, a money judgment can be rendered, or whether a cause of action on a covenant for quiet enjoyment exists without actual or constructive eviction, are questions no longer open for discussion in this case. When a case is remitted to Special Term with direction to take a certain course or to proceed in accordance with the opinion, that course and no other can be legally taken. Mindful of this rule, the learned trial justice decided the questions of fact for the determination of which the case was remitted. We have examined the evidence and see no reason for interfering with the findings in this respect.
The judgment should be affirmed, with costs.
Present — Jenks, P. J., Thomas, Rich, Blackmar and Jaycox, JJ.
Judgment unanimously affirmed, with costs.